DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group (I) and species (1) directed to Figs. 1 - 4 in the reply filed on 06/30/2021 is acknowledged.  The traversal is on the ground(s) that claim 29, directed to the method, is now amended to depend from claim 1, directed to the device, the pending claims are drawn only to a product and processes of using the product, and therefore, the pending claims and species have unity of invention.  This is not found persuasive because: First, Applicant submitted arguments are directed to the device and method claims, but not to the species, to show that the species have unity of invention, as asserted. Second, according to 37 CFR 1.475, although a unity of invention can be present priori when a claimed feature is common to both claims, in this case, claim 1 of the device and claim 27 of the method require the feature of the spacer, such feature was indicated in the restriction requirement as being known by Paszicsnyek, and therefore a lack of unity is established posteriori.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5 – 7, 27 and 29 – 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, wherein claims 5 – 7 are directed to species (2) of Figs. 5 – 6, and claims 27 and 29 – 36 are directed to the invention of group (II) there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/30/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electronic force sensor, in claim 1; the outer plate, in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4, 14 – 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1/I.3 and claim 21/I.3, the recitation of “a housing having a lateral member” makes the claim unclear and vague as for not specifying such member being lateral relative to what, clarification is requested. For the sake of examination, such member is interpreted as referring to a portion of the housing.
In claim 1/I.4 and claim 21/I.4, the recitation of “a pair of side members” makes the claim unclear and vague as for not specifying the structural correlation between the lateral member and the pair of side members, clarification is requested. For the sake of examination, such pair of side members are interpreted as referring to portions of the housing.
In claim 1/II.6-7 and claim 21/II.7-8, the recitation of “the first end portion including a first pair of lateral projections” makes the claim unclear and vague as for not specifying such lateral projections projects relative to what, clarification is requested. For the sake of examination, such projections are interpreted as referring to portions of the support portion.
In claim 1/I.12 and claim 21/II.13-15, the recitation of “the support portion is adapted for axial slidable movement” makes the claim unclear and vague as for not specifying the axial movement is defined along which axis, clarification is requested. For the sake of examination, the axial movement is defined along any axis.
In claim 1/II.9-11 and claim 21/II.10-12, the recitation of “wherein the … are to be positioned adjacent a resected distal femoral surface … and/or a resected proximal tibial surface” makes the claim unclear and vague, which is understood as requiring at least a portion of the 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102/103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 4, 14 – 15 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein et al. (US Pub. 2013/0079884 A1), or alternatively, under 35 U.S.C. 103 as being unpatentable over Stein et al. (US Pub. 2013/0079884 A1).

    PNG
    media_image1.png
    510
    986
    media_image1.png
    Greyscale

Claim 1, Stein discloses a spacer device for assisting a surgeon during knee surgery on a patient [abstract, Figs. 1 – 17 and Figs. 10 and 15 to Stein, above] comprising: 
a housing [defined by at least portion of 102] that includes a lateral member [defined by at least a portion of 102, defining a member and being lateral to a central axis] having an outer surface and an inner surface [i.e. outer and inner surface portions of the lateral member, Fig.10 to Stein, above] and a pair of side members that comprise respective, internal, opposing side walls [at least portions by 406 defining internal opposing side walls]; 
a support portion [defined by at least a portion of 104 alone or in combination with 118 and/or 206] having a first end portion and a second end portion [wherein portions by 110 and by 1006 defines ends for the support portion in a vertical direction, Figs. 10 and 15 to Stein, above], the second end portion capable of being initially disposed between the side walls of the housing [Figs. 16 – 17] and the first end portion including a first pair of lateral projections [Fig. 15 to Stein, above]; and 
an electronic force sensor [defined by at least one of sensors 602]; 
wherein the electronic force sensor, the outer surface of the lateral member and/or the first end of the support portion are to be positioned adjacent a resected distal femoral surface, a posterior femoral surface and/or a resected proximal tibial surface [Figs.2-3]; and 
wherein the support portion is adapted for axial slidable movement relative to the housing so as to define a first space and a second space between the first pair of lateral projections and respective side members for receiving one or more spacer elements therein [¶95, wherein at least a portion of at least 104 is configured to slide into housing defined by 102 and spaces are defined between portions by 110, defining the lateral projections and portions by 406, defining side members, capable of receiving i.e. gasket 1002].  
Claims 2 – 4 and 14 – 15, Stein discloses the limitations of claim 1, as above, and further, Stein discloses (claim 2) wherein the electronic force sensor is disposed in or on the outer surface of the lateral member, one or both of the side members, one or both of the first pair of lateral projections and/or the second end portion of the support portion [Fig.17]; (claim 3) wherein the electronic force sensor comprises a sensor element selected from the group consisting of a thin film sensor element, a thick film sensor element, a piezoelectric sensor element, a strain gauge sensor element and any combination thereof [¶78, piezo-resistive film sensor]; (claim 4) wherein the electronic force sensor comprises an outer plate for contacting the resected distal femoral surface, the posterior femoral surface and/or the resected proximal tibial surface [defined by at least a portion of plate 112 and/or at least a portion of 602, being outside a portion of the support portion, therefore outer, and capable of directly or indirectly contacting bony structure]; (claim 14) wherein the second end comprises a second pair of lateral projections [¶95, more than one of 1006]; (claim 15) wherein each of the side walls comprises a medial projection at a distal end thereof for contacting the one or more spacer elements [Fig.10, each of the side walls has a projection by 406 capable of contacting the spacer 1002].    
Claim 21, Stein discloses a surgical system for assisting a surgeon during knee surgery on a patient [abstract, Figs. 1 – 17 and Figs. 10 and 15 to Stein, above] comprising: 
a spacer device [at least a portion of 100] including: 
(a) a housing [defined by at least portion of 102] that includes a lateral member [defined by at least a portion of 102, defining a member and being lateral to a central axis] having an outer surface and an inner surface [i.e. outer and inner surface portions of the lateral member, Fig.10 to Stein, above], the housing further including a pair of side members that comprise 
(b) a support portion [defined by at least a portion of 104 alone or in combination with 118 and/or 206] having a first end portion and a second end portion [wherein portions by 110 and by 1006 defines ends for the support portion in a vertical direction, Figs. 10 and 15 to Stein, above], the second end portion capable of being initially disposed between the side walls of the housing [Figs. 16 – 17] and the first end portion including a first pair of lateral projections [Fig. 15 to Stein, above]; and 
(c) an electronic force sensor [defined by at least one of sensors 602]; and 
one or more spacer elements [i.e. gasket 1002]; Page 3 of 8U.S. Patent Application No. 16/491,873Reply to Office Action 
wherein the electronic force sensor, the outer surface of the lateral member and/or the first end of the support portion are for positioning adjacent a resected distal femoral surface, a posterior femoral surface and/or a resected proximal tibial surface [Figs.2-3]; 
wherein the support portion is adapted for slidable movement relative to the housing so as to define a first space and a second space between the first pair of lateral projections and respective side members for receiving the one or more spacer elements therein [¶95, wherein at least a portion of at least 104 is configured to slide into housing defined by 102 and spaces are defined between portions by 110, defining the lateral projections and portions by 406, defining side members, capable of receiving i.e. gasket 1002].
Claim 1 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Britton et al. (US Pub. 2017/0007330 A1), or alternatively, under 35 U.S.C. 103 as being unpatentable over Stein et al. (US Pub. 2017/0007330 A1).
Claim 1, Britton discloses a spacer device for assisting a surgeon during knee surgery on a patient [abstract, Figs. 3] comprising: 
a housing [defined by at least portion of 350] that includes a lateral member [defined by at least a portion of 350 by 330, defining a member and being lateral to a central axis] having an outer surface and an inner surface [i.e. outer and inner surface portions of the lateral member, facing towards and away from 350] and a pair of side members that comprise respective, internal, opposing side walls [at least portions of 330 defining internal opposing side walls]; 
a support portion [defined by at least a portion of 340] having a first end portion and a second end portion [wherein portions of 340 define ends], the second end portion capable of being initially disposed between the side walls of the housing [wherein a portion of 340 away from 310 is capable of being disposed between side walls of at least a portion of 330] and the first end portion including a first pair of lateral projections [defined by portions of 310 projecting from 340]; and 
an electronic force sensor [defined by 300, ¶43]; 
wherein the electronic force sensor, the outer surface of the lateral member and/or the first end of the support portion are to be positioned adjacent a resected distal femoral surface, a posterior femoral surface and/or a resected proximal tibial surface [¶6]; and 
wherein the support portion is adapted for axial slidable movement relative to the housing so as to define a first space and a second space between the first pair of lateral projections and respective side members for receiving one or more spacer elements therein [¶43, wherein at least a portion of 320, defining at least one spacer is received in spaces defined between portions of 330 and 310].  
Claim 21, Britton discloses a surgical system for assisting a surgeon during knee surgery on a patient [abstract, Figs. 3] comprising: a spacer device [Figs.3] including: 
(a) a housing [defined by at least portion of 350] that includes a lateral member [defined by at least a portion of 350 by 330, defining a member and being lateral to a central axis] having an outer surface and an inner surface [i.e. outer and inner surface portions of the lateral member, facing towards and away from 350], the housing further including a pair of side members that comprise respective, internal opposed side walls [at least portions of 330 defining internal opposing side walls]; 
(b) a support portion [defined by at least a portion of 340] having a first end portion and a second end portion [wherein portions of 340 define ends], the second end portion capable of being initially disposed between the side walls of the housing [wherein a portion of 340 away from 310 is capable of being disposed between side walls of at least a portion of 330] and the first end portion including a first pair of lateral projections [defined by portions of 310 projecting from 340]; and 
(c) an electronic force sensor [defined by 300, ¶43]; and 
one or more spacer elements [at least a portion of 320 defining at least one spacer]; Page 3 of 8U.S. Patent Application No. 16/491,873Reply to Office Action 
wherein the electronic force sensor, the outer surface of the lateral member and/or the first end of the support portion are for positioning adjacent a resected distal femoral surface, a posterior femoral surface and/or a resected proximal tibial surface [¶6]; 
wherein the support portion is adapted for slidable movement relative to the housing so as to define a first space and a second space between the first pair of lateral projections and respective side members for receiving the one or more spacer elements therein [¶43, wherein spacer 320 is received in spaces defined between portions of 330 and 310].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/SAMUEL S HANNA/Primary Examiner, Art Unit 3775